Citation Nr: 0105181	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  94-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In February 1996, the 
Board denied the veteran's claims of entitlement to service 
connection for chronic obstructive pulmonary disease and 
post-traumatic stress disorder.  At that time, the Board 
remanded his claim for service connection for bilateral 
hearing loss to the RO for further evidentiary development.


FINDING OF FACT

Bilateral hearing loss was not present in service or 
manifested within one year thereafter, and any current 
hearing loss is not shown to be related to service or any 
incident of service.


CONCLUSION OF LAW


Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991 & Supp. 
2000) amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in connection with the veteran's 
claim, the regional office obtained all relevant medical 
records and also furnished the veteran VA examinations, most 
recently in July 2000.  Accordingly, the Board considers that 
all necessary notice has been furnished and that the VA duty 
to assist the veteran with regard to his claim has been 
fulfilled.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A). 

Factual Background

On a report of medical history completed in October 1968, 
when the veteran was examined for pre-induction into service, 
he checked yes to having ear, nose or throat trouble and 
checked no to having hearing loss and it was noted that the 
veteran had sore throats and common colds.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5

-5
LEFT
25
5
-5

5

The veteran was found qualified for enlistment into active 
service.  Service medical records are not referable to 
complaints of or treatment for defective hearing.  When 
examined for separation in November 1970, his hearing test 
results were 15/15 for the whispered and spoken voice, 
bilaterally, indicating normal hearing.  

The veteran's service records show that his most significant 
duty assignment in service was in a light artillery 
battalion.

Post service, a VA medical record, apparently prepared in 
1992, indicates that the veteran gave a history of having 
yearly ear infections.

The veteran underwent VA audiological examination in July 
1993.  According to the examination report, he gave a history 
of exposure to combat-related acoustic trauma in service.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
45
35
LEFT
60
75
90
80
85

Speech recognition scores on the Maryland CNC word lists was 
96 percent in the veteran's right ear and 94 percent in his 
left ear.  The veteran demonstrated moderate to mild sensory-
neural hearing loss in the right ear and moderate to severe 
mixed loss in the left ear with excellent bilateral speech 
recognition.  

A July 1993 VA general medical examination report notes that 
the veteran's right ear and eardrum were normal, but his left 
eardrum could not be seen because of auditory canal swelling, 
possibly due to external otitis. 

At his January 1994 personal hearing at the RO, the veteran 
testified that his military occupational specialty (MOS) in 
service was squad leader on an M-42 Duster, a tank-like 
vehicle that had anti-aircraft guns.  Contrary to his 
military records that reflected assignment to the artillery, 
the veteran stated that he was assigned to an automatic/rapid 
fire weapons unit.  He reported exposure to frequent acoustic 
trauma from combat and large guns and did not wear ear 
protection devices.  Post service, the veteran worked as a 
powerpress operator and said that was not a noisy occupation.  
Upon his return home from service, the veteran described 
having decreased hearing capability and said his hearing 
worsened over the years.  He first sought medical treatment 
for hearing problems, due to regular ear infections, in 
approximately 1972 or 1973.  At that time, he applied for a 
position as a Federal Protection Officer, but failed the 
hearing portion of the physical examination and was not 
offered the job.  Aside from a slight hearing loss, the 
veteran denied having any ear disorders, including ear 
infections, prior to 1972 or 1973.

In a July 1996 reply to the RO's inquiry regarding records 
pertaining to the veteran, the Director of the Office of 
Personnel Management (OPM) in Kansas City, Missouri, said his 
office had assumed OPM responsibilities for the St. Louis 
area but had no records available pertaining to 1973.

Pursuant to the Board's February 1996 remand, the veteran was 
afforded a VA audiological examination in November 1996.  
According to the VA examination report, repeated tympanometry 
revealed the likelihood of middle ear pathology, especially 
in the veteran's left ear.  Further testing was not attempted 
since a middle ear condition could heavily affect the 
audiological outcome.  Reexamination at a later date was 
recommended.

The veteran underwent VA audiological examination in July 
2000.  According to the examination report, the veteran 
complained of hearing difficulty in noise and groups of 
people.  He gave a history of unprotected exposure to 
hazardous military noise, including tanks, in service.  His 
civilian noise exposure was minimal when he worked in a 
factory, but he was required by the Occupational Safety and 
Health Administration (OSHA) to wear hearing protection, 
which he did.  The veteran reported mild to severe bilateral, 
periodic tinnitus that he attributed to high blood pressure.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
60
55
LEFT
30
25
45
50
45

Speech recognition scores on the Maryland CNC word lists was 
88 percent in the veteran's right ear and 88 percent in his 
left ear.  The diagnosis was moderately severe, high 
frequency, bilateral sensorineural hearing loss.  Further, 
the VA examiner reviewed the veteran's medical records and 
noted that the veteran had documented evidence of working in 
potentially noise hazardous environments in service.  
However, according to the examiner, the veteran did not have 
any objective findings of hearing loss recorded in his 
service medical records, but reported several ear infections 
after service.  The veteran also described working as a 
powerpress operator after service.  Despite the veteran's 
opinion that it was not particularly noisy, the VA examiner 
noted that most occupational medicine references indicated 
that type of activity produced consistently hazardous noise 
in the range of 95 decibels and above.  (Two pages from 
Occupational Medicine, Carl Zenz, et. al., eds., 3rd ed., 
were appended to the examination report.)  In the VA 
examiner's opinion, the veteran's hearing loss was most 
likely secondary to ear infections and or occupational noise 
exposure that occurred after military service.  The VA 
medical specialist opined that the veteran's hearing loss was 
not felt to be related to military service.  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss) in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss may not be demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385 discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma as a squad leader in an automatic weapons unit and 
from artillery fire and other explosions, including fire 
during combat.  His service personnel records indicate that 
he was assigned to a light artillery battalion.
 
Although the veteran contends that his bilateral hearing loss 
is directly related to active service, the evidence of record 
shows that at pre-induction into service, in October 1968, no 
hearing loss was reported.  Service medical records are 
negative for reference to a complaint of hearing difficulty.  
In November 1970, when examined for separation, his hearing 
was normal and an ear abnormality was not reported. 

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss during service.  The Board acknowledges that the veteran 
may have been exposed to acoustic trauma from gunfire in 
service.  See 38 U.S.C.A. § 1154(b) (West 1991).  
Nevertheless, although the veteran reported having a hearing 
problem after discharge, and testified that he failed a 
hearing examination for a job as a Federal Protection 
Officer, the first post service audiogram reflecting hearing 
loss was from July 1993, more than twenty years after 
discharge from active service.  While 38 U.S.C.A. § 3.385 
does not bar service connection for bilateral hearing loss, 
it does not compel service connection either, even though the 
veteran currently meets its criteria.  Ledford v. Derwinski, 
3 Vet. App. at 89.  Further, in July 2000, a VA medical 
specialist concluded that the veteran's bilateral hearing 
loss was attributable to post service occupational noise 
exposure and or ear infections and was unrelated to noise 
exposure in service.  There is no medical evidence to 
contradict this opinion

Accordingly, as it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Service connection is denied for bilateral hearing loss.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

